Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2016

                                    No. 04-15-00773-CV

                             AECOM USA, INC. and TCB, Inc.,
                                     Appellants

                                              v.

 Jose Maria MATA, Individually, as Next Friend of Monica Gabriel Mata, and on behalf of the
 Estate of Martha Alicia Jimenez-Mata; Juan Gil Mata, Individually, and as Next Friend of Juan
            Gilardo Mata, Gilberto Mata, Jose M. Mata Jimenez, and Saira Moreno,
                                          Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 14-09-30070-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

                                           ORDER

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ,

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that Appellees recover their costs of this appeal from
Appellants.

       It is so ORDERED on September 21, 2016.


                                                   _____________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2016.



                                                   Keith E. Hottle, Clerk